Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 1 of 19 PageID #: 4269




   UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                       §
                                                 §
  versus                                         §           CASE NO. 4:14-CR-28 (20)
                                                 §
  MICHAEL SEAN MOUNT                             §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Michael Sean Mount’s (“Mount”) pro se Motion for

  Sentence Modification (#985) pursuant to 18 U.S.C. § 3582(c)(1)(A), wherein Mount seeks a

  reduction of his sentence to time served due to the threat of Coronavirus Disease 2019

  (“COVID-19”). The Government filed a response in opposition (#991). United States Probation

  and Pretrial Services (“Probation”) conducted an investigation and recommends that the court deny

  the motion.      Having considered the motion, the Government’s response, Probation’s

  recommendation, the submissions of the parties, the record, and the applicable law, the court is

  of the opinion that the motion should be denied.

  I.       Background

           On May 14, 2014, a Grand Jury for the Eastern District of Texas returned a Second

  Superseding Indictment charging Mount and 22 codefendants in Count 1 with Conspiracy to

  Possess with Intent to Manufacture and Distribute 500 Grams or More of a Mixture or Substance

  Containing a Detectable Amount of Methamphetamine or 50 Grams or More of Methamphetamine

  (Actual), in violation of 21 U.S.C. § 846. On May 4, 2016, Mount pleaded guilty pursuant to a

  binding plea agreement to Count 1 of the Second Superseding Indictment. On October 5, 2016,

  the court sentenced Mount to 188 months’ imprisonment, followed by a 5-year term of supervised
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 2 of 19 PageID #: 4270




  release. Mount is currently housed at Federal Correctional Institution Big Spring, located in Big

  Spring, Texas (“FCI Big Spring”). Mount’s projected release date is October 3, 2027.

  II.    Analysis

         A.      Exhaustion

         On December 21, 2018, President Trump signed the First Step Act of 2018 into law. See

  First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18

  U.S.C. § 3582(c), which gives the court discretion, in certain circumstances, to reduce a

  defendant’s term of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“Prior

  to the passage of the First Step Act . . . courts lacked the power to adjudicate motions for

  compassionate release.”); Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

                                                   2
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 3 of 19 PageID #: 4271




  was filed by the BOP). The First Step Act amended § 3582(c) by providing a defendant the means

  to appeal the BOP’s decision not to file a motion for compassionate release on the defendant’s

  behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United States v. Bell,

  No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The plain language

  of the statute, however, makes it clear that the court may not grant a defendant’s motion for

  compassionate release unless the defendant has complied with the administrative exhaustion

  requirement. 18 U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at 467 (holding that the statutory

  requirement that a defendant file a request with the BOP before filing a motion for compassionate

  release in federal court “is not jurisdictional but that it is mandatory”); United States v. Alam, 960

  F.3d 831, 833 (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the

  court’s] subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia,

  954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring

  roadblock foreclosing compassionate release.”). Thus, before seeking relief from the court, a

  defendant must first submit a request to the warden of his facility to move for compassionate

  release on his behalf and then either exhaust his administrative remedies or wait for the lapse of

  30 days after the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at

  467 (“The text . . . outlines two routes a defendant’s motion can follow to be properly before the

  court. Both routes begin with the defendant requesting that ‘the [BOP]’ ‘bring a motion on the

  defendant’s behalf.’”); United States v. Harris, 812 F. App’x 106, 107 (3d Cir. 2020); United

  States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (defendant “was required to request

  that the BOP file a compassionate-release motion on his behalf to initiate his administrative

  remedies” (citing Raia, 954 F.3d at 595)); Alam, 960 F.3d at 833-34; United States v. Soliz, No.


                                                    3
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 4 of 19 PageID #: 4272




  2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex. May 14, 2020) (“§ 3582(c)(1)(A) does not

  provide this Court with the equitable authority to excuse [defendant’s] failure to exhaust his

  administrative remedies or to waive the 30-day waiting period.” (quoting United States v. Reeves,

  No. 18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020))).

          Here, Mount complied with the exhaustion requirement before filing the instant motion.

  Attached to Mount’s motion is his July 17, 2020, request for compassionate release. Additionally,

  attached to the Government’s response is Mount’s apparent second request to the warden of the

  facility where he is housed, dated July 26, 2020, seeking compassionate release on the same basis

  as his July 17, 2020, request. Mount’s compassionate release request to Warden R. Marques

  relied up his medical conditions as well as his desire to care for his 79-year-old father and to

  provide financial support and be a good role model for his four children.4 Also attached to the

  Government’s response is a denial letter from Warden Marques, dated December 7, 2020. The

  denial letter states that Mount’s concerns about COVID-19 do not warrant early release at this

  time. Although Mount satisfied the exhaustion requirement, nothing in his motion indicates that

  extraordinary and compelling reasons exist to reduce his sentence.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

          4
            As of the date of this order, Mount has claimed having at least five children. In Mount’s motion
  to the court, he states that he has “5 adorable children,” but in his request to Warden Marques, he
  maintains that his “4 children” need him to be a positive role model. Curiously, Mount’s Presentence
  Investigation Report (“PSR”), prepared on August 3, 2016, indicates that he has three minor children ages
  10, 10, and 3. According to his PSR, Mount was arrested on May 29, 2014, and he has been detained
  since that time. Thus, it is unclear to the court exactly how many children Mount has fathered or claims.

                                                      4
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 5 of 19 PageID #: 4273




  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          B.      Medical Conditions

          As grounds for relief set forth in his motion, Mount, age 53, asserts that his underlying

  health conditions establish extraordinary and compelling reasons to grant him compassionate

  release. He claims that his medical conditions include: high blood pressure, complications from

  wedged discs in his back, an enlarged heart that is malformed on the right side, and major



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       5
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 6 of 19 PageID #: 4274




  degenerative osteoarthritis involving the radion vicular joint in his right wrist. As supporting

  evidence, Mount attaches a single page of medical documentation. The Government, however,

  has supplied Mount’s complete 2020 BOP medical records. The USSG provides that extraordinary

  and compelling reasons exist regarding a defendant’s medical condition when the defendant is

  “suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

  trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”

  “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

  physical or mental health because of the aging process, that substantially diminishes the ability of

  the defendant to provide self-care within the environment of a correctional facility and from which

  he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

         A review of Mount’s PSR, prepared in 2016, reveals that when Probation inquired about

  his physical condition, Mount replied that he “has nerve damage from illicit drug use and the

  illegal use of prescription medications and has had arthritis for the last two years.” Additionally,

  Mount reported that he suffered from “chronic high blood pressure for 10 years and is prescribed

  medication for the condition.” Mount’s BOP medical records include several pages entitled Health

  Problems, generated on December 21, 2020, that list the following “current” medical conditions:

  stimulant related disorders (severe—amphetamine type substance), myopia, presbyopia,

  unspecified visual disturbance, essential (primary) hypertension, disease of hard tissues of teeth,

  gingival recession, partial loss of teeth, gastro-esophageal reflux disease without esophagitis, other

  specified arthritis (right wrist/knee), low back pain, enlarged prostate with lower urinary tract

  symptoms, other specified symptoms and signs involving the digestive system and abdomen,




                                                    6
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 7 of 19 PageID #: 4275




  sprain of shoulder joint, encounter for fit/adjustment of dental prosthetic device, and presence of

  dental prosthetic device.

          None of these medical conditions is terminal or substantially diminishes his ability to

  provide self-care. See United States v. Thompson, ___F.3d___, No. 20-40381, 2021 WL 37493,

  at *2 (5th Cir. Jan. 5, 2021). To the contrary, Mount’s conditions are all managed with

  medication. See id. Mount’s medical records reflect that he is prescribed a variety of medications

  to treat and/or manage his health problems including: Finasteride and Tamsulosin for his

  prostate/urinary problems, Hydrochlorothiazide, Lisinopril, and Metoprolol Tartrate to treat his

  high blood pressure, Omeprazole to control his gastro-esophageal reflex, and Oxcarbazepine and

  Ibuprofen for pain management. Additionally, Mount’s records note that he “can walk 2 miles,”

  thus indicating that Mount is ambulatory and capable of providing self-care. Clearly, Mount’s

  hypertension, from which he claims to have suffered since at least 2006, did not hamper or prevent

  him from committing a series of crimes, including his offense of conviction. Probation further

  points out, as confirmed by BOP records, that Mount is classified as a medical Care Level 2

  inmate (stable, chronic care), indicating that he has “simple chronic health issues that can be

  managed by BOP medical staff.”2 Moreover, BOP records dated December 21, 2020, indicate

  that Mount is housed in general population, has no medical restrictions, has regular duty work

  assignments, is cleared for food service, and is currently a “sunset orderly.”




          2
           The BOP characterizes medical Care Level 2 inmates as follows: Care Level 2 inmates are stable
  outpatients who require clinician evaluations monthly to every 6 months. Their medical conditions can be
  managed through routine, regularly scheduled appointments with clinicians for monitoring. Enhanced
  medical resources, such as consultation or evaluation by medical specialists, may be required from time
  to time.

                                                     7
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 8 of 19 PageID #: 4276




         Thus, Mount’s medical conditions do not meet the criteria for compassionate release listed

  in the guidelines. While some of Mount’s underlying medical conditions, according to the Centers

  for Disease Control and Prevention (“CDC”) website, may place him at a higher risk of severe

  symptoms should he contract COVID-19, such commonplace maladies do not make Mount’s case

  “extraordinary.” Id. (noting that “nearly half of the adult population in the United States suffers

  from hypertension”). Furthermore, despite potentially being at higher risk of severe COVID-19

  symptoms, it appears from Mount’s medical records that he previously contracted COVID-19, but

  he was asymptomatic. The Government also comments in its response that Mount “endured

  COVID-19 without complications.”

         Therefore, Mount has failed to establish that a qualifying medical condition exists that

  would constitute extraordinary and compelling reasons to reduce his sentence.              Further,

  “compassionate release is discretionary, not mandatory, and [may] be refused after weighing the

  sentencing factors of 18 U.S.C. § 3553(a).” United States v. Chambliss, 948 F.3d 691, 693 (5th

  Cir. 2020). Where, as here, a prisoner has engaged in “severe” criminal conduct and has an

  extensive criminal history, the district court has discretion to deny compassionate release after

  weighing the evidence. Id. at 693-94.

         C.      Family Circumstances

         In his request for compassionate release to Warden Marques, Mount references the need

  to care for his 79-year-old father who is in “desperate need of home care” and his “need to be [a]

  breadwinner, support and a father to [his] children, who need a positive role model.” Although

  the USSG acknowledges that extraordinary and compelling reasons may exist with respect to a

  defendant’s family circumstances, it specifies the following qualifying conditions: (i) “[t]he death


                                                   8
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 9 of 19 PageID #: 4277




  or incapacitation of the caregiver of the defendant’s minor child or minor children” or (ii) “[t]he

  incapacitation of the defendant’s spouse or registered partner when the defendant would be the

  only available caregiver for the spouse or registered partner.”          U.S.S.G. § 1B1.13 cmt.

  n.1(C)(i)-(ii). In this instance, Mount’s desire to support his children financially and to be a good

  role model does not satisfy either of these conditions.             See United States v. Envert

  Francisco-Ovalle, No. 18-CR-526 (AJN), 2021 WL 123366, at *3 (S.D.N.Y. Jan. 13, 2021)

  (“Defendant’s desire to provide financial support for his family, while . . . admirable, applies

  broadly to incarcerated persons and does not in itself provide extraordinary and compelling

  reasons justifying release.”). Further, Mount does not claim that his children’s primary caregivers

  are deceased or incapacitated. Moreover, according to his PSR, Mount is single and has never

  been married. Therefore, Mount cannot claim he is the only available caregiver for a spouse or

  registered partner.

         Mount also cites the desire to care for his ailing father. This falls outside the scope of

  USSG § 1B1.13 cmt. n.1(C), which applies only to minor children and registered partners. See

  United States v. Jenkins, No. CR 6:03-50, 2020 WL 5984401, at *3 (S.D. Tex. Oct. 6, 2020)

  (noting that “caring for a sick and/or aging parent is not a qualifying ‘family circumstance’ under

  U.S.S.G. § 1B1.13(1)(A).”); United States v. Johnson, No. 2:13-231, 2020 WL 3000500, at *2

  (S.D. Tex. June 2, 2020) (holding unless the elderly parent is the caregiver of defendant’s own

  minor children, an elderly parent is not covered under USSG § 1B1.13); United States v.

  Goldberg, No. CR 12-180 (BAH), 2020 WL 1853298, at *4 (D.D.C. Apr. 13, 2020) (noting that

  a desire to care for one’s elderly parents does not constitute an extraordinary and compelling

  reason because “[m]any, if not all inmates, have aging and sick parents.” (quoting United States


                                                   9
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 10 of 19 PageID #: 4278




   v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019))); United States

   v. Gonzales, No. SA-05-CR-561-XR, 2019 WL 5102742, at *3 (W.D. Tex. Oct. 10, 2019)

   (movant’s desire to help his adult daughter and her mother and to become a caregiver for his

   elderly mother and mentally challenged sister do not present the type of “familial relations . . .

   covered by the Application Notes 1(C) or 1(D) to U.S.S.G. § 1B1.13.”). Hence, Mount fails to

   meet the requirements for family circumstances that establish extraordinary and compelling

   reasons for early release from prison.

          D.      Other Reasons

          Mount’s request for compassionate release potentially falls into the fourth, catch-all

   category of “other” extraordinary and compelling reasons, which specifically states that the

   Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

   and compelling reason other than, or in combination with, the reasons described in subdivisions

   (A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the

   BOP Director, the Commission acknowledged, even before the passage of the First Step Act, that

   courts are in the position to determine whether extraordinary and compelling circumstances are

   present. United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of

   the First Step Act, it is consistent with the previous policy statement and with the Commission

   guidance more generally for courts to exercise similar discretion as that previously reserved to the

   BOP Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423

   F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

   brings a motion for a sentence reduction under the amended provision, the Court can determine

   whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.


                                                   10
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 11 of 19 PageID #: 4279




   § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”). Here, there is no indication that the BOP

   Director made a determination regarding the presence of extraordinary and compelling reasons

   with respect to Mount for any “other” reason. In exercising its discretion, the court, likewise,

   finds that no extraordinary and compelling reasons exist in relation to Mount’s situation.

          Mount expresses concerns regarding the spread of COVID-19 among the prison population.

   Nevertheless, as of January 18, 2021, the figures available at www.bop.gov list 1 inmate (out of

   a total inmate population of 984) and 10 staff members at FCI Big Spring as having confirmed

   positive cases of COVID-19, 791 inmates and 0 staff members who have recovered, and 3 inmates

   who have succumbed to the disease. Thus, it appears that the facility where Mount is housed is

   handling the outbreak appropriately and providing adequate medical care.

          Although Mount expresses legitimate concerns regarding COVID-19, he does not establish

   that the BOP cannot manage the outbreak within his correctional facility or that the facility is

   specifically unable to treat Mount, if he were to contract the virus once again and develop

   COVID-19 symptoms, while incarcerated. See Thompson, 2021 WL 37493, at *3 (“Fear of

   COVID doesn’t automatically entitle a prisoner to release.”); Raia, 954 F.3d at 597 (“[T]he mere

   existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

   cannot independently justify compassionate release, especially considering BOP’s statutory role,

   and its extensive and professional efforts to curtail the virus’s spread.”); United States v. Banks,

   No. CR 15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court cannot

   equate the generalized fear of COVID-19 to an extraordinary and compelling reason to support

   compassionate release, nor will it undermine BOP’s criteria to determine eligibility for sentence

   reductions or home confinement.”); United States v. Woods, No. 4:11-CR-106-SDJ, 2020 WL


                                                   11
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 12 of 19 PageID #: 4280




   6391591, at *4 (E.D. Tex. Nov. 2, 2020) (noting that “courts have concluded that an inmate’s

   concerns about risks associated with the spread of COVID-19 are not consistent with the policy

   statement of the Commission as required by Section 3582(c)(1)(A)”); United States v. Vasquez,

   No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns

   about the spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient

   grounds to establish the extraordinary and compelling reasons necessary to reduce a sentence.”

   (quoting United States v. Koons, 455 F. Supp. 3d 285, 292 (W.D. La. 2020))); United States v.

   Clark, 451 F. Supp. 3d 651, 656 (M.D. La. 2020) (finding the defendant had failed to present

   extraordinary and compelling reasons to modify his prison sentence because he “does not meet any

   of the criteria set forth by the statute” and he “cites no authority for the proposition that the fear

   of contracting a communicable disease warrants a sentence modification”).              Furthermore,

   contracting the virus while incarcerated, even in conjunction with preexisting health conditions,

   is insufficient to establish exceptional and compelling circumstances warranting compassionate

   release. See United States v. Jackson, No. 3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D.

   Tex. July 30, 2020) (finding that defendant had failed to present extraordinary and compelling

   reasons for compassionate release despite suffering from previous underlying health conditions and

   testing positive for COVID-19).

          Courts have repeatedly denied COVID-19-based motions for compassionate release filed

   by inmates who have already contracted and recovered from the virus. See, e.g., United States

   v. Gipson, 829 F. App’x 780, 781 (9th Cir. 2020) (affirming denial of compassionate release for

   a defendant with preexisting conditions who had already contracted COVID); United States v.

   Stockman, No. H-17-116-2, 2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020) (noting that


                                                    12
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 13 of 19 PageID #: 4281




   when an inmate is infected and recovers from COVID-19, the courts have found the risks of

   infection or severe symptoms or effects because of underlying conditions change and diminish);

   United States v. Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D. La. Aug. 10, 2020)

   (“Courts have denied COVID-19-based motions for compassionate release filed by inmates who

   have already contracted the virus.”); United States v. Neal, No. CR 11-28, 2020 WL 4334792,

   at *1 (E.D. La. July 28, 2020) (“Courts have repeatedly found that defendants who contract

   COVID-19 and recover are not among those who fall within the guidelines or demonstrate

   ‘extraordinary and compelling reasons,’ meriting a reduction in their sentence.”); United States

   v. Gallegos, No. 4:17-CR-568, 2020 WL 3403032, at *3 (S.D. Tex. June 19, 2020) (“Having

   already contracted and fully recovered from COVID-19, the Court cannot say that Defendant’s

   asthma ‘substantially diminishes [his] ability . . . to provide self-care within the environment of

   a correctional facility.’” (quoting U.S.S.G. § 1B1.13)). Therefore, Mount has failed to establish

   that a qualifying medical condition or other reasons exist that would constitute extraordinary and

   compelling reasons to reduce his sentence to time served and place him on home confinement.

          The court further finds that compassionate release is not warranted in light of the applicable

   factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

   § 3553(a) factors before granting compassionate release); Thompson, 2021 WL 37493, at *3 n.11

   (collecting cases); Chambliss, 948 F.3d at 693-94. The nature and circumstances of Mount’s

   offense of conviction entail his participation in a drug trafficking conspiracy in which he was

   responsible for distributing between 5 and 15 kilograms of a mixture or substance containing a

   detectable amount of methamphetamine or between 500 grams and 1.5 kilograms of

   methamphetamine (actual), which was imported from Mexico. Mount supplied coconspirators


                                                   13
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 14 of 19 PageID #: 4282




   with kilogram quantities of methamphetamine from various sources for distribution to others in

   the Eastern and Northern Districts of Texas. Mount also maintained a premises for the purpose

   of storing and distributing methamphetamine.

          Probation notes that Mount’s criminal background dates back to the 1980s and “most of

   the convictions in his criminal history, where he received probation sentences, resulted in

   revocation because of noncompliance issues.” Mount’s extensive criminal history includes prior

   convictions for criminally negligent homicide, driving while intoxicated, possession of marijuana

   (2), unlawful possession of a controlled substance (cocaine) (2), unlawful possession of a

   controlled substance (heroin), evading arrest with a vehicle, resisting arrest, unlawful possession

   with intent to deliver a controlled substance (Gamma-Hydroxybutyrate), and unlawful possession

   of a controlled substance (methamphetamine). He repeatedly failed to comply with previous terms

   of probation, as Probation observes, and was on parole at the time of the instant offense. Mount

   also has a history of poly-substance abuse, including the use of alcohol, marijuana, powder

   cocaine, crack cocaine, methamphetamine, and various pills. He reported to Probation using up

   to 3.5 grams of methamphetamine per day from age 18 until his arrest in 2014 at age 46. Further,

   he has been evaluated as having a “medium risk recidivism level.” Hence, the court cannot

   conclude that Mount would not pose a danger to any other person or to the community, if released

   from prison at this time.

          In addition, granting Mount compassionate release would fail to provide just punishment

   for his offense and promote respect for the law. In Chambliss, the United States Court of Appeals

   for the Fifth Circuit found that the district court did not abuse its discretion in denying

   compassionate release to a defendant due to the defendant’s not yet having served a significant


                                                   14
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 15 of 19 PageID #: 4283




   portion of his sentence. Id. at 694. The district court determined that the defendant’s terminal

   illness “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’ and that

   he ‘[did] not present a danger upon release,’” but denied release because “releasing [the defendant]

   after serving only 14 years of a 30-year sentence minimizes both the impact of [the defendant’s]

   crime and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court, citing the

   § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of his sentence

   would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to criminal

   conduct.’” Id. In the instant case, Mount has served 6 years of his 15 year, 8 months term of

   imprisonment. Releasing Mount after he has served only approximately 49% of his sentence

   would similarly minimize the impact of his crime and the seriousness of his offense.

          Mount maintains that the court “must use its power of equity and enforce DOJ directives

   to the BOP . . . to release inmates, such as [himself], who are most susceptible to this deadly

   virus, specifically a U.S. citizen . . . ” to home confinement. Mount argues that “USAG Barr’s

   directive ORDERS the BOP to release NON-VIOLENT, NO-RISK, vulnerable prisoners,” which

   he contends includes himself. Mount misapprehends the application and construction of the

   Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”).                The CARES Act

   “expanded the [BOP]’s power to ‘place a prisoner in home confinement’ under § 3624(c)(2) . . .

   but reserved the determination of ‘suitable candidates’ for home confinement to the [BOP].”

   United States v. Williams, 829 F. App’x 138, 139 (7th Cir. 2020) (quoting Alam, 960 F.3d at

   836)). The CARES ACT states in relevant part:

          HOME CONFINEMENT AUTHORITY.—During the covered emergency period,
          if the Attorney General finds that emergency conditions will materially affect the
          functioning of the [BOP], the Director of the [BOP] may lengthen the maximum
          amount of time for which the Director is authorized to place a prisoner in home

                                                   15
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 16 of 19 PageID #: 4284




          confinement under the first sentence of section 3624(c)(2) of title 18, United States
          Code, as the Director determines appropriate.

   Coronavirus Aid, Relief, And Economic Security Act, Pub. L. No. 116-136, 134, § 12003 Stat.

   281, 516 (2020). The CARES Act does not grant the court the authority to make home

   confinement determinations. “Nor for that matter is any such role envisioned under § 3624(c)(2),

   which authorizes the [BOP] ‘to the extent practicable, [to] place prisoners with lower risk levels

   and lower needs on home confinement . . . .’ As the Supreme Court emphasizes, the [BOP] has

   ‘plenary control’ over an inmate’s placement.” Williams, 829 F. App’x at 139 (quoting Tapia v.

   United States, 564 U.S. 319, 331 (2011)).

          Hence, the BOP has the exclusive authority to determine where a prisoner is housed; thus,

   the court is without authority to order home confinement. 18 U.S.C. § 3621(b); Cheek v. Warden

   of Fed. Med. Ctr., ___F. App’x___, No. 20-10712, 2020 WL 6938364, at *2 (5th Cir. Nov. 24,

   2020) (holding that “the pandemic did not create judicial authority to grant home confinement”);

   United States v. Donnell, ___ F. Supp. 3d ___, No. 4:10-CR-65-SDJ-CAN, 2020 WL 5939095,

   at *7 (E.D. Tex. Aug. 4, 2020); Ambriz v. United States, 465 F. Supp. 3d 630, 633 (N.D. Tex.

   2020); United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex.

   May 15, 2020) (“[N]either the CARES Act nor the First Step Act authorizes the court to release

   an inmate to home confinement.”). Indeed, “[n]o inmate has a constitutional right to be housed

   in a particular place or any constitutional right to early release.” Cheek, 2020 WL 6938364, at

   *3. “It is not for a court to step in and mandate home confinement for prisoners, regardless of

   an international pandemic.” Id.

          Furthermore, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

                                                   16
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 17 of 19 PageID #: 4285




   in response to COVID-19. In response to a directive from the former United States Attorney

   General in March 2020, the BOP immediately began reviewing all inmates who have COVID-19

   risk factors, as described by the CDC, for the purpose of determining which inmates are suitable

   for placement on home confinement. See United States v. Collins, No. CR 04-50170-04, 2020

   WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that inmates need not apply to be

   considered for home confinement, as this is being done automatically by case management staff.

   Since March 26, 2020, the BOP has placed 20,288 inmates on home confinement. The March

   2020 directive is limited to “eligible at-risk inmates who are non-violent and pose minimal

   likelihood of recidivism and who might be safer serving their sentences in home confinement

   rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020 WL 3000799,

   at *3 (S.D. Tex. June 2, 2020).

          In his Memorandum to the BOP dated March 26, 2020, former Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal

                                                  17
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 18 of 19 PageID #: 4286




          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). Here, Mount’s track record is

   similarly a poor one. There is no reason to believe that Mount would not revert to his drug-

   dealing and drug-abusing activities if released from prison at this juncture.

          In short, Mount has failed to satisfy his burden of showing the necessary circumstances to

   warrant relief under the statutory framework to which the court must adhere. See United States

   v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

   rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

   sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

   455 F. Supp. 3d at 291-92 (same). As the court observed in Koons, rejecting the notion that it has

   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 455 F. Supp. 3d at 292.

   III.   Conclusion

          In accordance with the foregoing analysis, Mount’s pro se Motion for Sentence

   Modification (#985) is DENIED.




                                                   18
Case 4:14-cr-00028-MAC-KPJ Document 995 Filed 01/19/21 Page 19 of 19 PageID #: 4287




           SIGNED at Beaumont, Texas, this 19th day of January, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                             19
